Exhibit 10(u)(ii)

 

AMENDMENT NO. 2 to

EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 2, dated as of March 15, 2019 (the “Amendment”), is by and
between Albany International Corp. (the "Company") and Olivier Jarrault
("Executive").

 

WHEREAS, the Company and Executive are parties to that certain Agreement entered
into as of March 2, 2018, relating to Executive’s employment by the Company (the
“Agreement”); and

 

WHEREAS, the Agreement was previously amended pursuant to that certain Amendment
No.1, dated as of July 9, 2018; and

 

WHEREAS, the Company and Executive desire to further amend the Agreement to
extend the time by which Executive is expected to relocate;

 

NOW THEREFORE, in consideration of the premises, the mutual covenants and the
agreements hereinafter set forth and other good and valuable consideration, the
parties hereto hereby agree that the Agreement is hereby amended as follows,
with effect from the Effective Date (as defined in the Agreement):

 

 

1.      Definitions. Unless otherwise defined herein, terms defined in the
Agreement are used herein as therein defined.

2. Clause (e) of paragraph 3 of the Agreement is hereby amended and restated in
its entirety to read as follows:

 

(e) Relocation. Executive shall relocate to Rochester, New Hampshire area no
later than December 31, 2019. In the interim, Executive shall be reimbursed for
temporary housing expenses and shall be entitled to such other relocation
benefits as (i) are provided for pursuant to the Company's Executive Relocation
Policy, a copy of which has been provided to the Executive, with the caveat that
neither the one-year policy expiration nor 90-day temporary housing limit shall
apply to Executive, or (ii) are approved by the Chairman of the Board of the
Company. Provided such expenses are incurred in compliance with the Company’s
travel and expense policy, or have otherwise been approved by the Chairman, the
Company will pay or reimburse Executive for all flight expenses incurred prior
to December 31, 2019 for travel from any Company work location to Los Angeles,
California, travel from Los Angeles, California to any Company work location,
and travel from any Company work location to any other Company work location
through Los Angeles, California. (Evidence of approval of any item covered by
this clause may be in the form of an expense or relocation report reflecting
such expenses that is approved by the Chairman.) The Company will provide tax
assistance (gross-up) to Executive on all

Page 1 of 2

 

such expenses for travel to, from, or through Los Angeles, California that are
personal to Executive or will appear as income on Executive's Form W-2.

 

3. Except as expressly amended, modified and supplemented hereby, or as in
Amendment No. 1, the terms, provisions and conditions of the Agreement are
unchanged and in full force and effect and are hereby ratified and confirmed in
all respects.

 

4. This Amendment may be executed in counterparts, and each counterpart will
have the same force and effect as an original and will constitute an effective,
binding agreement on the part of each of the undersigned.

 

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.

 

COMPANY:

 

ALBANY INTERNATIONAL CORP.

 

 

 

By: ____/s/Charles J. Silva, Jr____________________
                         Date: March 8, 2019

Name: Charles J. Silva, Jr

Title: Vice President, General Counsel and Secretary

 

 

 

 

 

 

 

EXECUTIVE

 

/s/ Olivier Jarrault________________________
                                    Date: March 8, 2019

Olivier Jarrault

 



Page 2 of 2

 